In the Missouri Court of Appeals
                           Eastern District
                                                 DIVISION TWO

DAVE CAMPBELL AND                                          )   No. ED107749
CATRENIA DAWN CAMPBELL,                                    )
                                                           )
           Appellants,                                     )
                                                           )   Appeal from the Circuit Court of
                                                           )   Washington County
v.                                                         )   Cause No. 17WA-CC00327
                                                           )
WOODLAND LAKES                                             )   Honorable Stanley D. Williams
TRUSTEESHIP, INC.,                                         )
                                                           )
           Respondent.                                     )    Filed: November 5, 2019

                                                     OPINION

           Dave Campbell and Catrenia Dawn Campbell (the “Campbells”) appeal the trial court’s

judgment of dismissal of their second amended petition with prejudice. The Campbells raise five

points on appeal. However, their brief substantially fails to comply with the mandatory

requirements of Missouri Supreme Court Rule 84.04; 1 therefore, it preserves nothing for our

review. We dismiss this appeal.

                                                  DISCUSSION

           The Campbells appeal pro se. Rule 84.04 sets forth the mandatory briefing requirements

for all appellants. Compliance is necessary “to ensure that appellate courts do not become


1
    All references to Rules are to Missouri Supreme Court Rules (2017).
advocates by speculating on facts and on arguments that have not been made.” Callahan v.

Precythe, 577 S.W.3d 159, 161 (Mo. App. E.D. 2019). Judicial impartiality, judicial economy,

and fairness to all parties necessitates that we do not grant preferential treatment to pro se

litigants who are held to the same standard as attorneys when they elect to represent themselves.

A.C.C. v. S.B., 568 S.W.3d 895, 896 (Mo. App. E.D. 2019). While our court has the discretion to

review non-compliant briefs ex gratia, we must dismiss the appeal if the deficiencies in the

appellant’s brief are such that no claims are preserved for appellate review. Smith v. City of St.

Louis, 573 S.W.3d 705, 711 (Mo. App. E.D. 2019). The Campbells’ brief exemplifies such

deficiencies by extensively violating Rule 84.04. Our court cannot essentially become the

Campbells’ advocate and “reconstruct the facts of the case, speculate about the possible claims

of error, and craft an argument on [the Campbells’] behalf” in order to address the merits of their

appeal. Porter v. Div. of Employment Sec., 310 S.W.3d 295, 297 (Mo. App. E.D. 2010).

          First, Rule 84.04(e) requires an appellant to “include a concise statement describing

whether the error was preserved for appellate review; if so, how it was preserved; and the

applicable standard of review,” which must be set out under “each claim of error.” The

Campbells fail to set forth an appropriate standard of review for any of their multiple points on

appeal.

          Second, Rule 84.04 (c) requires an appellant’s brief to include a “fair and concise

statement of the facts relevant to the questions presented for determination without argument.” It

is the duty of the parties—not this court—to search the transcript or record to discover the facts

which substantiate a point on appeal. Midtown Home Improvements, Inc. v. Taylor, 578 S.W.3d
793, 797 (Mo. App. E.D. 2019). The Campbells fail to define the scope of the controversy and

afford our court an “immediate, accurate, complete, and unbiased understanding of the facts of



                                                   2
the case.” Stickley v. Auto Credit, Inc., 53 S.W.3d 560, 562 (Mo. App. W.D. 2001). Instead,

they provide individual subheadings with general assertions and abstract statements of law,

without clearly detailing the factual circumstances essential to resolve the claims they raise on

appeal.

          Third, the Campbells’ “Points Relied On” fail to comply with Rule 84.04(d)(1). While

some of the “Points Relied On” include one claim of error, others are multifarious as they group

together “multiple, independent claims, of error rather than a single claim of error.” Librach v.

Librach, 575 S.W.3d 300, 307 (Mo. App. E.D. 2019). “Multifarious points relied on are

noncompliant with Rule 84.04(d) and preserve nothing for review.” Id. (quoting Griffitts v. Old

Republic Insurance Company, 550 S.W.3d 474, 478 n.6 (Mo. banc 2018)). However, all the

points asserted by the Campbells’ fail to satisfy the minimum requirements of this rule. Not only

are they are confusing, but they do not briefly or concisely specify the legal reasons for trial

court error nor explain how those legal reasons support their claim of reversible error. See Rule

84.04(d).

          Finally, and most importantly, the Campbells’ brief violates Rule 84.04 (e) because it

fails to actually discuss the “Points Relied On” and present a legal argument. To develop a point

relied on, the argument section of an appellate brief “should show how the principles of law and

the facts of the case interact.” Kim v. Kim, 431 S.W.3d 524, 526 (Mo. App. W.D. 2014)

(quoting Carroll v. AAA Bail Bonds, 6 S.W.3d 215, 218 (Mo. App. S.D. 1999)). The Campbells

present “bare conclusions without linking those conclusions to specific evidence and without

providing any rationale supporting the conclusions.” Carlisle v. Rainbow Connection, Inc., 300
S.W.3d 583, 586 (Mo. App. E.D. 2009). While their argument presents case law and details

regarding the underlying claims, the Campbells fail to make any sense to their arguments by



                                                  3
comparing the facts, applying the legal principles of those cases to this case, and to effectively

“explain why, in the context of the case, the law supports the claim of reversible error.”

Hamilton v. Archer, 545 S.W.3d 377, 380 (Mo. App. E.D. 2018); see also Hiner v. Hiner, 573
S.W.3d 732, 736 (Mo. App. W.D. 2019). Our court cannot just attempt a good guess at the

parameters of the Campbells’ legal arguments. Appellate courts should not be asked to do so

because “[t]he function of the appellate court is to examine asserted trial-court error, not to serve

as advocate for any party on appeal.” Kramer v. Park-Et Rest., Inc., 226 S.W.3d 867, 870 (Mo.

App. E.D. 2007) (citing Weisenburger v. City of St. Joseph, 51 S.W.3d 119, 125 (Mo. App. W.D.

2001)).

                                           CONCLUSION

          The absolute failure to comply with Rule 84.04 is such that it precludes our ability to

address the merits of the Campbells’ claims—even ex gratia—and preserves nothing for our

review. Thus, their appeal is dismissed.




                                                        ___________________________________
                                                          Lisa P. Page, Judge




Philip M. Hess, P.J. and Kurt S. Odenwald, J., concur.




                                                   4